376 F.2d 845
Gordon R. MORRIS, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 23795.
United States Court of Appeals Fifth Circuit.
May 4, 1967.

Jerald David Mize, Houston, Tex., for appellant.
Sam R. Wilson, Asst. Atty. Gen., Houston, Tex., Lonny F. Zwiener, Asst. Atty. Gen., Robert E. Owen, Asst. Atty. Gen., Crawford C. Martin, Atty. Gen., George M. Cowden, First Asst. Atty. Gen., A.J. Carubbi, Jr., Staff Legal Assistant, R. L.  (Bob) Lattimore, Howard M. Fender, Asst. Attys.  Gen., Austin, Tex., for appellee.
Before HUTCHESON, THORNBERRY and DYER, Circuit Judges.
PER CURIAM:


1
Gordon Morris, a state prisoner, appeals from a denial by the district court of a habeas corpus petition following a full and complete hearing.  Appellant's first contention that the prosecution suppressed evidence favorable to him is without merit.  The record shows that the evidence was known by, and available to, the defense.  As to the second contention that appellant received ineffective assistance of counsel, the district judge made explicit findings that the appointed attorneys diligently prepared and presented the defense, and exercised their best professional judgment in calling those witnesses whose testimony appeared favorable, and in not presenting evidence appearing harmful, to their client.  There is ample evidence to support these findings which plainly are not clearly erroneous.  Rule 52(a), F.R.Civ.P.


2
The judgment is affirmed.